                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI

 CODY M. BAKOS,                                 )
 c/o Cornerstone Law Firm                       )
 5821 NW 72nd Street                            )
 Kansas City, MO 64151                          )
                                                )
                Plaintiff,                      )
                                                )
        v.                                      )
                                                )               Case No.: __________
 AVIATION TECHNICAL SERVICES,                   )
 INC., a Washington corporation,                )
 Serve Registered Agent:                        )
 NATIONAL REGISTERED AGENTS,                    )
 INC.                                           )
 120 South Central Ave.                         )
 Clayton, MO 63105                              )
                                                )
                Defendant.                      )

                               COMPLAINT FOR DAMAGES

       COMES NOW, Plaintiff Cody Bakos, by and through his attorney, and for his cause of

action against Defendant Aviation Technical Services, Inc. alleges as follows:

                                    Parties and Jurisdiction

       1.      This is an employment case based upon and arising under the Uniformed Services

Employment and Reemployment Rights Act of 1994 (“USERRA”), 38 U.S.C. §§ 4301 et seq., and

the Family Medical Leave Act (“FMLA”), 29 U.S.C. §§ 2601 et seq.

       2.      Plaintiff Cody Bakos is a resident of the state of Missouri.

       3.      Defendant Aviation Technical Services, Inc. (“ATS”) provides aircraft repair,

maintenance, and overhaul services to commercial airlines and is, and was at all relevant times, a

for-profit corporation incorporated under the laws of Washington with its corporate headquarters

located at 3121 109th St. S.W., Everett, Washington, 98204.



                                                    1

            Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 1 of 11
       4.        At all relevant times, ATS operated a place of business located at 11268 North

Convair Drive, Kansas City, Missouri 64153.

       5.        ATS is registered with the Missouri Secretary of State to conduct business within

the state of Missouri; its Registered Agent is National Registered Agents, Inc., 120 South Central

Avenue, Clayton, MO 63105.

       6.        ATS pays salary or wages for work performed and has control over employment

opportunities.

       7.        ATS is an employer within the meaning of USERRA.

       8.        At all relevant times, ATS employed fifty (50) or more employees within a seventy-

five (75) mile radius of the facility at which Plaintiff worked.

       9.        At all relevant times, ATS was engaged in interstate commerce.

       10.       ATS is a covered employer under the FMLA.

       11.       Jurisdiction is proper in the Western District of Missouri pursuant to 28 U.S.C. §

1331 as some or all of Plaintiff’s claims arise under the laws of the United States and pursuant to

38 U.S.C. § 4323(b)(3).

       12.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a substantial

part of the events or omissions giving rise to this claim occurred within this judicial district.

                           General Allegations Common to All Counts

       13.       Plaintiff re-alleges and incorporates herein by reference, as though fully set forth

herein, all of the above numbered paragraphs.

       14.       Plaintiff was hired by ATS as a Systems Mechanic II at the company’s Kansas City,

Missouri location on or about August 18, 2018.




                                                  2

            Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 2 of 11
          15.    At the time he was hired by ATS, Plaintiff was serving in the United States Air

Force Reserve.

          16.    Plaintiff continued to serve in the United States Air Force Reserve throughout the

entirety of his employment with ATS.

          17.    Although ATS touts its “dedication to military aviation careers” on its website 1,

Plaintiff was not aware of any other ATS employees at the Kansas City location who were serving

as reservists in any branch of the United States military, or who were active members of the

National Guard.

          18.    Plaintiff worked a Systems Mechanic II throughout the entirety of his employment

with ATS.

          19.    As a Systems Mechanic II, Plaintiff was guaranteed a minimum of 40 hours of work

per week, and he typically worked between 50-60 hours per week.

          20.    Plaintiff was assigned to work the first shift from Sunday through Thursday each

week.

          21.    During his employment with ATS, Plaintiff’s service in the Air Force Reserve

typically required him to attend a drill weekend once a month, as well as one, annual three-week

tour of duty.

          22.    When Plaintiff had a drill weekend, he was not able to work his regularly scheduled

shift on Sunday.

          23.    Plaintiff provided ATS with advance notice and timely documentation for any leave

he required for his Air Force Reserve service, including copies of his orders or printouts of

information regarding his scheduled drill weekends.



1
    http://ats.excelym.com/careers/post-military-careers/ (last accessed on June 15, 2021).
                                                   3

             Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 3 of 11
        24.     Despite the documentation he provided to ATS, Plaintiff became aware of some

instances where ATS did not properly attribute days he was absent for Air Force Reserve service

as a part of his military leave.

        25.     Supervisors and managers at ATS also periodically asked Plaintiff why he was

absent from work so often, expressed frustration about his need for leave, and made disparaging

comments about the frequency or duration of his absences.

        26.     For example, in 2019, when Plaintiff went to the company’s Human Resources

office to drop off his leave paperwork for the three-week annual tour of duty he was required to

attend as a part of his Air Force Reserve service, a supervisor named Mike asked Plaintiff about

the paperwork he was submitting.

        27.     When Plaintiff told Mike that he was submitting paperwork requesting a three-week

leave, Mike seemed incredulous and responded, “no one is gone that much from work!” Mike also

told Plaintiff, “you are probably going to get fired for missing so many days of work.” Plaintiff

explained to Mike that the leave was related to his military orders.

        28.     In early March 2020, Plaintiff requested intermittent leave under the FMLA related

to his wife’s pregnancy and the anticipated birth of his daughter, who was due to be born in April

2020.

        29.     However, after Plaintiff originally requested intermittent leave, his wife

unexpectedly developed a serious and life-threatening pregnancy complication known as HELLP

Syndrome, and their daughter was born pre-term on March 10, 2020.

        30.     Because of her HELLP Syndrome diagnosis, Plaintiff’s wife required additional

postpartum care and ongoing monitoring for a period of several weeks; additionally, Plaintiff’s

infant daughter initially had to stay in the Neonatal Intensive Care Unit (“NICU”) of the hospital,



                                                 4

           Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 4 of 11
and due to her pre-term birth and related concerns about her immune system, Plaintiff and his

family were informed they would need to take additional precautions to prevent their infant

daughter from potential infection exposure.

         31.   Consequently, Plaintiff requested, and was approved for, a continuous leave of

absence under the FMLA for the postpartum care of his wife and daughter from approximately

March 9, 2020 through approximately June 1, 2020.

         32.   Approximately one to two weeks after his daughter’s birth, in mid-to-late March

2020—and while Plaintiff was out on approved FMLA leave—Plaintiff received a letter from ATS

informing him that he was being furloughed due to the slow down of the company’s business

caused by the COVID-19 pandemic.

         33.   The letter Plaintiff received from ATS also stated that his furlough was anticipated

to last for approximately three months, with an anticipated call-back date of July 24, 2020.

         34.   However, approximately two weeks later—in early April 2020, and while he was

still out on approved FMLA leave—Plaintiff received a call from someone in upper management

at ATS who informed him that rather than just being furloughed for a period of time, his position

with the company was actually going to being terminated as a part of the company’s reduction in

force.

         35.   Plaintiff’s employment with ATS was terminated before the expiration of his

approved FMLA leave of absence.

         36.   ATS has never rehired Plaintiff, recalled him to work, or offered Plaintiff the

opportunity to be rehired for his prior position.




                                                    5

           Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 5 of 11
       37.      Plaintiff is aware of other Systems Mechanics who were furloughed rather than

permanently laid off from their positions at ATS, and who were ultimately called back to work for

the company in 2020.

       38.      Upon information and belief, unlike Plaintiff, these other Systems Mechanics were

not members of the military and/or were not taking approved FMLA leave as of April 2020.

       39.      Plaintiff applied for an advertised open Interiors Mechanic position with ATS in

late January or early February of 2021.

       40.      Despite the fact that Plaintiff is an aerospace propulsion technician with extensive

experience in jet engine mechanics, and thus, highly qualified—if not over-qualified—to be an

Interiors Mechanic, ATS did not hire Plaintiff for that position.

       41.      In late January 2021, Plaintiff also applied for a position with TechFlyte, a company

that provides contract labor for ATS. TechFlyte initially indicated it would offer Plaintiff a contract

position performing Airframe and Powerplant Mechanic services at ATS, but later informed

Plaintiff that he would not be receiving that placement.

       42.      Upon information and belief, ATS declined to have Plaintiff placed as a contract

Airframe and Powerplant Mechanic through TechFlyte.

                                         COUNT I
                        Violation of USERRA, 38 U.S.C. § 4301 et seq.
             Discrimination Against Persons Who Serve in the Uniformed Services

       43.      Plaintiff re-alleges and incorporates herein by reference, as though fully set forth

herein, all of the above numbered paragraphs.

       44.      At all times relevant, Plaintiff served in the Air Force Reserve, and is therefore, a

uniformed servicemember covered under USERRA.

       45.      ATS terminated Plaintiff’s employment in April 2020.



                                                  6

           Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 6 of 11
       46.     ATS failed to hire Plaintiff for an Interiors Mechanic position he applied for in late

January or early February 2021.

       47.     Plaintiff’s membership in, performance of services for, and obligation to perform

service in the Air Force Reserve was at least a motivating factor in the decision ATS made to

terminate his employment in April 2020, and to not hire him for an Interiors Mechanic position in

late January or early February of 2021.

       48.     At all times mentioned herein, before and after, the above-described perpetrators

were agents, servants, and employees of ATS, and were at all such times acting within the scope

and course of their agency and employment, and/or their actions were expressly authorized or

ratified by ATS, thus making ATS liable for said actions under the doctrine of respondeat superior.

       49.     ATS failed to make good faith efforts to establish and enforce policies to prevent

illegal discrimination against its employees.

       50.     ATS failed to properly train or otherwise inform its supervisors and employees

concerning their duties and obligations under the civil rights laws, including USERRA.

       51.     As shown by the foregoing, as a result of his termination, Plaintiff suffered

intentional discrimination at the hands of the ATS in violation of USERRA.

       52.     As a direct and proximate result of the actions and/or omissions of ATS, Plaintiff

has been deprived of income, as well as other monetary and non-monetary benefits.

       53.     ATS failed to properly train or otherwise inform its supervisors and employees

concerning their duties and obligations under USERRA.

       54.     ATS knew or showed reckless disregard for whether its conduct toward Plaintiff

was prohibited by USERRA.




                                                 7

          Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 7 of 11
       55.     ATS’s conduct towards Plaintiff was willful, thus justifying an award of liquidated

damages under 38 U.S.C. § 4323(d)(1)(C) in an amount equal to the lost wages and benefits he

has incurred as a result of ATS’s termination of his employment and failure to rehire him to his

previous position or hire him for the Interiors Mechanic position he sought.

       56.     Plaintiff is entitled to recover reasonable attorney’s fees and litigation costs from

ATS as provided in 38 U.S.C. § 4323(h).

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

ATS for economic damages, including but not limited to lost wages and lost benefits; for liquidated

damages; for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment

interest as allowed by law; and for such other and further legal and equitable relief as the Court

deems just and proper.

                                          COUNT II
                             Violation under 29 U.S.C. § 2615(a)(1)
                             Interference with FMLA Entitlement

       57.     Plaintiff re-alleges and incorporates herein by reference, as though fully set forth

herein, all of the above numbered paragraphs.

       58.     At all relevant times, Plaintiff was an eligible employee pursuant to the FMLA.

       59.      Plaintiff sought leave under the FMLA in March 2020 for the serious health

conditions of his wife and infant daughter.

       60.     By terminating Plaintiff’s employment in April 2020 while he was out on approved

FMLA leave related to the serious health conditions of his wife and infant daughter, ATS attached

a negative consequence to Plaintiff’s exercise of FMLA rights, and thus, interfered with Plaintiff’s

entitlement to FMLA leave.




                                                 8

          Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 8 of 11
       61.     By terminating Plaintiff’s employment, ATS interfered with Plaintiff’s right to take

FMLA leave.

       62.     At all times mentioned herein, before and after, the above-described perpetrators

were agents, servants, and employees of ATS, and were at all such times acting within the scope

and course of their agency and employment, and/or their actions were expressly authorized or

ratified by ATS, thus making ATS liable for said actions under the doctrine of respondeat superior.

       63.     ATS failed to make good faith efforts to establish and enforce policies to prevent

illegal interference with its employees’ FMLA rights.

       64.     ATS failed to properly train or otherwise inform its supervisors and employees

concerning their duties and obligations under the FMLA.

       65.     As shown by the foregoing, ATS engaged in a willful violation of the FMLA, and

its actions were not in good faith.

       66.     As a direct and proximate result of the actions and/or omissions of ATS, Plaintiff

has been deprived of income as well as other monetary and non-monetary benefits.

       67.     Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff is entitled to recover liquidated

damages from Defendant.

       68.     Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover reasonable

attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as




                                                  9

           Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 9 of 11
allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                          COUNT III
                             Violation under 29 U.S.C. § 2615(a)(1)
                                     FMLA Discrimination

       69.     Plaintiff re-alleges and incorporates herein by reference, as though fully set forth

herein, all of the above numbered paragraphs.

       70.     At all relevant times, Plaintiff was an eligible employee pursuant to the FMLA.

       71.      Plaintiff engaged in an activity protected under the FMLA when he sought leave

in March 2020 for the serious health conditions of his wife and infant daughter.

       72.     In April 2020, ATS selected Plaintiff’s position for termination as a part of its

reduction in force rather than leaving his position furloughed and subject to later recall to work.

       73.     A causal connection exists between the aforementioned adverse actions and

Plaintiff’s exercise of his FMLA rights.

       74.     At all times mentioned herein, before and after, the above-described perpetrators

were agents, servants, and employees of ATS, and were at all such times acting within the scope

and course of their agency and employment, and/or their actions were expressly authorized or

ratified by ATS, thus making ATS liable for said actions under the doctrine of respondeat superior.

       75.     ATS failed to make good faith efforts to establish and enforce policies to prevent

illegal discrimination against its employees.

       76.     ATS failed to properly train or otherwise inform its supervisors and employees

concerning their duties and obligations under the FMLA.

       77.     As shown by the foregoing, ATS engaged in a willful violation of the FMLA, and

its actions were not in good faith.



                                                 10

          Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 10 of 11
       78.     As a direct and proximate result of Defendant’s actions and/or omissions, Plaintiff

has been deprived of income as well as other monetary and non-monetary benefits.

       79.     Pursuant to 29 U.S.C. § 2617(a)(1)(A)(iii), Plaintiff is entitled to recover liquidated

damages from Defendant.

       80.     Pursuant to 29 U.S.C. § 2617(a)(3), Plaintiff is entitled to recover reasonable

attorneys’ fees from Defendant.

       WHEREFORE, Plaintiff requests that the Court enter judgment in his favor and against

Defendant for economic damages, including but not limited to back-pay and lost benefits; for

equitable relief, including but not limited to front-pay and injunctive relief; for liquidated damages;

for reasonable attorneys’ fees and costs incurred herein; for pre- and post-judgment interest as

allowed by law; and for such other and further legal and equitable relief as the Court deems just

and proper.

                                      Demand for Jury Trial

       Plaintiff requests a trial by jury on all counts and allegations of wrongful conduct alleged

in this Complaint.


                                               Respectfully Submitted,

                                               CORNERSTONE LAW FIRM

                                          By: /s/ M. Katherine Paulus
                                             M. Katherine Paulus MO BAR 60217
                                             m.paulus@cornerstonefirm.com
                                             Joshua P. Wunderlich MO BAR 64254
                                             j.wunderlich@cornerstonefirm.com
                                             5821 NW 72nd Street
                                             Kansas City, Missouri 64151
                                             Telephone            (816) 581-4040
                                             Facsimile            (816) 741-8889

                                               ATTORNEYS FOR PLAINTIFF

                                                  11

          Case 5:21-cv-06088-RK Document 1 Filed 07/30/21 Page 11 of 11
